NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued October 9, 2013
                               Decided October 23, 2013

                                        Before

                            DIANE P. WOOD, Chief Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 13‐2094

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Southern District of Illinois.

      v.
                                              No. 3:99‐cr‐30022‐DRH‐8
THETIS L. JOHNSON,
     Defendant‐Appellant.                     David R. Herndon,
                                              Chief Judge.

                                      O R D E R

       Thetis Johnson was convicted of drug crimes in 1999 and sentenced to 168
months’ imprisonment and 5 years’ supervised release. He was released from prison in
2010. The district court revoked his supervised release in 2013, imposing 48 months of
additional imprisonment to be followed by 12 months of supervised release. The court
No. 13‐2094                                                                                                                         Page 2

also required that Johnson submit to warrantless searches while on supervised release.
Johnson argues that the court erred by including the search condition. We uphold that
condition.

        Johnson pleaded guilty to conspiracy and two substantive counts of possessing
crack cocaine with intent to distribute. See 21 U.S.C. §§ 841(a)(1), 846. At the time he
already had a 1997 state conviction for delivery of a controlled substance. His prison
term later was shortened to 140 months because of a retroactive change to the offense
levels for most crimes involving crack.

        Johnson was released from prison in 2010, and the following year his probation
officer asked the district court to modify the conditions of his supervised release. The
probation officer accused Johnson of a raft of violations: possessing marijuana,
disorderly conduct, failing to submit to drug testing, not telling the probation officer
about contact with law enforcement, failing to comply with reporting requirements,
lying to the probation officer, and not paying his financial penalties. Johnson waived his
right to a hearing and agreed to a modification of the conditions. The district court
imposed six months of nighttime home detention and required Johnson to wear a
tracking device.

        Johnson did not stay out of trouble, however, and in April 2013 his probation
officer asked the district court to revoke the term of supervised release. This request
was based on the 2011 violations—except, for reasons unknown, lying to the probation
officer—as well as new violations, including distributing marijuana and passing
counterfeit money. At his revocation hearing Johnson admitted the alleged violations
except for distributing marijuana and passing counterfeit money. But the district court
found that he also committed those violations; Johnson had received the counterfeit
money when he sold marijuana. The court also surmised that Johnson had failed to
comply with his drug‐testing program because he knew “he would not test clean,”
suggesting that he committed more drug offenses than explicitly shown in the record.

      The district court imposed 48 months of additional imprisonment to be followed
by 12 months of supervised release. The court included the following search
authorization as a special condition of supervised release:

          Defendant  shall  submit  his  person,  residence,  real  property,  place  of
          business, computer or other electronic communication or data storage device
          or  media,  vehicle,  or  any  other  property  under  his  control  to  a  search,
No. 13‐2094                                                                                                                         Page 3

          conducted  by  any  United  States  Probation  Officer  and  such  other  law
          enforcement personnel as the probation officer may deem advisable and at
          the direction of the United States Probation Officer, at a reasonable time and
          in a reasonable manner, based upon reasonable suspicion of contraband or
          evidence of a violation of a condition of release, without a warrant. Failure
          to submit to such a search may be grounds for revocation. The defendant
          shall inform any other residents that the premises or other property under
          the defendantʹs control may be subject to a search pursuant to this condition.

Johnson argues that the district court erred by imposing the search condition.

        At the outset, the parties disagree about the standard of review. Johnson did not
object when the district court imposed the search condition, so the government
contends that review is limited to plain error. See United States v. Tejada, 476 F.3d 471,
473 (7th Cir. 2007) (reviewing special condition of supervised release for plain error
because defendant failed to object when condition was imposed). Johnson insists,
meanwhile, that no objection was required because the district court did not warn him
that it was considering a search condition and any “objection” after the decision really
would have been an “exception,” which is unnecessary to preserve error for appeal. He
thus argues that we should review for abuse of discretion.

        Johnson is right that exceptions are unnecessary, FED. R. CRIM. P. 51(a); United
States v. Bartlett, 567 F.3d 901, 910 (7th Cir. 2009), but when should a protest count as an
exception rather than a necessary objection? Johnson argues that, because he had no
opportunity to object before the search condition was announced, he was not required
to protest the search condition afterward. He cites Bartlett to support his position, but
Bartlett actually says the opposite: “Rule 51(b) … requires a protest immediately after
the ruling if the litigant did not have an opportunity to argue the point earlier.” Bartlett,
567 F.3d at 910. We endorsed the same approach in United States v. Brown, explaining
that exceptions are not required for “issues that were raised before a judicial ruling.” 662
F.3d 457, 461 n.1 (7th Cir. 2011), vacated on other grounds sub nom. Vance v. United States,
133 S. Ct. 65 (2012). But we may have taken a different approach in United States v.
Courtland, 642 F.3d 545, 551 (7th Cir. 2011). In that case, the district court wrote a
“sentencing memorandum” about the history of dog fighting, entered it into the docket
as a “memorandum and opinion,” and later referred to it as an “order.” Id. at 547–49. In
the district court the defendant did not object to the memorandum, but on appeal he
argued that the district court erred in creating and relying on the document. Id. at
548–49. We concluded that an objection wasn’t necessary and pointed out (as Johnson
No. 13‐2094                                                                                                                         Page 4

does here) that parties are not required to make exceptions to rulings. Id. at 551.

        We need not resolve any tension between Bartlett and Brown, on the one hand,
and Courtland, on the other; we would uphold the search condition no matter the
review standard. District courts have authority to impose special conditions not
explicitly mandated by statute. 18 U.S.C. §§ 3553(a), 3583(d). That authority is not
unlimited—most relevant here, special conditions must reasonably relate to a
defendant’s offenses, history, and characteristics, and they must not infringe the
defendant’s liberty more than reasonably necessary in order to deter (and protect the
public from) future crimes. 18 U.S.C. §§ 3553(a), 3583(c), (d). But apart from those
constraints, special conditions fall within a district court’s discretion. See, e.g., United
States v. Monteiro, 270 F.3d 465, 469–71 (7th Cir. 2001) (concluding that district court
acted within its discretion by imposing search condition based on defendant’s
conviction for, and history of, fraud).

        Johnson says that the district court failed to comply with the statutory constraints
because, on his view, the search condition does not reasonably relate to his violations,
history, and characteristics. Johnson relies on United States v. Goodwin, in which we
vacated a search condition and instructed the district court to reassess that condition on
remand. 717 F.3d 511, 523, 526 (7th Cir. 2011). Yet that decision provides little support
for Johnson’s argument. The appellant in Goodwin was convicted in 1994 of attempting
to commit a lewd and lascivious act in the presence of a child, and then beginning in
2006 he repeatedly failed to comply with state and federal laws requiring him to
register as a sex offender. Id. at 513–14. In vacating the search condition, we did not
foreclose its application to the appellant; rather, we faulted the district judge for not
justifying the broad search condition in a situation where the defendant’s criminal
conduct had no obvious connection to the places or items to be searched. Id. at 523.

       That connection is not difficult to see in Johnson’s case; many of his crimes and
violations of supervised release relate directly to items he possessed. Johnson was
convicted in Illinois state court in 1997 of delivering a controlled substance. He pleaded
guilty in federal court in 1999 to crimes involving trafficking crack. While on supervised
release, he possessed and sold marijuana. He also possessed and passed bogus
currency. And he failed to show for drug tests, leading the district court to surmise that
he was using as well as selling drugs. This extended history with illegal drugs makes
Johnson’s case quite different from Goodwin, and thus his argument that the search
condition does not reasonably relate to his offenses and violations is not persuasive.
See Monteiro, 270 F.3d at 469–71 (upholding search condition based on appellant’s
No. 13‐2094                                                                                                                         Page 5

history of fraud); see also United States v. Kingsley, 241 F.3d 828, 837 (6th Cir. 2001)
(upholding search condition based on appellant’s history with drugs, firearms, and
other criminal activity).

        Johnson counters that, even if the search condition is valid generally, the district
court abused its discretion by permitting searches of his electronic devices. He again
relies on Goodwin because in that decision we discussed searches of the appellant’s
computer separately from searches of his person and other places, emphasizing that a
computer did not appear to have played a role in the crimes for which the appellant
was placed on supervised release, or in any of his past crimes. 717 F.3d at 523. Johnson
tries to invoke the same concern here by arguing that his offenses and violations are
“not connected to a computer or phone.”

        This narrow attack on the search condition stretches Goodwin too far. For one
thing, the condition in Goodwin was considerably broader because it did not limit the
circumstances in which the probation officer could conduct a search, and it required the
appellant to allow continuous software monitoring of his Internet use. 717 F.3d at
514–15, 523. The condition here, as we read it, is limited to searches based on reasonable
suspicion that contraband or evidence of a violation of a release condition will be found.
Moreover, we did not say in Goodwin that conditions relating to electronic devices are
permissible only if the record shows that electronic devices were actually used to
commit crimes. The underlying offenses in Goodwin did not suggest an obvious
relationship with the appellant’s computer, and lacking evidence that the appellant had
used the computer when committing his crimes, the condition needed some justification
from the district court.

        But in this case it is easy to envision a relationship between electronic devices
and Johnson’s offenses and violations, even without evidence that Johnson used
electronic devices to commit them. Johnson, for example, had to obtain and sell the
drugs he possessed and distributed. Those activities required him to communicate in
some manner with suppliers and customers, and electronic devices likely were used.
Maybe Johnson never communicates about drugs by phone or text message or e‐mail,
but that seems unlikely (and he doesn’t make that argument). Thus, in contrast with
Goodwin, an authorization to search Johnson’s electronic devices is reasonably related to
his offenses and violations.

       Johnson also says that the district court erred by failing to comply with the
statutory constraints because the search condition infringes his liberty more than is
No. 13‐2094                                                                                                                         Page 6

reasonably necessary to deter (and protect the public from) future crime. He argues that
a search condition is not justified unless he poses “a particular risk atypical for
offenders committing Grade A and B violations (all of which are serious).” The basis for
this purported requirement of “atypical” risk is unclear. Johnson cites Monteiro for
support, but that case cuts against his argument. In Monteiro, the appellant was
convicted (and had a history) of fraud, and the district court included a search
authorization as a condition of supervised release. Monteiro, 270 F.3d at 469. We found
no error with the search portion of the condition, concluding that it “clearly relates to
the goals of rehabilitation and protection; it deters [the appellant] from engaging in
identity fraud after his release.” Id.; see also United States v. Kingsley, 241 F.3d 828, 837
(6th Cir. 2001) (upholding search condition based on appellant’s history with drugs,
firearms, and other criminal activity); United States v. McKissic, 428 F.3d 723–24 (7th Cir.
2005) (upholding total ban on alcohol use as reasonably necessary to address appellant’s
“deteriorating behavior pattern”).

        The district court did not err by finding that the search condition is reasonably
necessary here. Johnson has a long history of drug‐related crimes and violations of
supervised release. He repeatedly violated the conditions of his supervised release,
even after the district court modified them in 2011. And some of his violations—e.g.,
failing to comply with drug‐testing requirements and failing to notify the probation
officer about contact with law enforcement—suggest that Johnson was hiding other
violations. Based on this history, the district court had a reasonable basis for concluding
that a search condition is necessary to deter Johnson and protect the public. And as an
added protection against the condition proving overly intrusive in actual practice—as
Johnson seems to fear—the statute allows him to ask the district court to modify it later
if necessary. 18 U.S.C. § 3583(e)(2); FED. R. CRIM. P. 32.1(b); see Monteiro, 270 F.3d at 472
(upholding search condition and noting that appellant could seek modification if law
enforcement officers abused search authority).

                                                                                                                        AFFIRMED.